Name: 93/4/EEC: Commission Decision of 9 December 1992 amending Decision 91/426/EEC concerning the time limit for the transmission of certain supporting documents
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  EU finance;  agricultural policy;  agricultural activity
 Date Published: 1993-01-08

 Avis juridique important|31993D000493/4/EEC: Commission Decision of 9 December 1992 amending Decision 91/426/EEC concerning the time limit for the transmission of certain supporting documents Official Journal L 004 , 08/01/1993 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 47 P. 0185 Swedish special edition: Chapter 3 Volume 47 P. 0185 COMMISSION DECISION of 9 December 1992 amending Decision 91/426/EEC concerning the time limit for the transmission of certain supporting documents (93/4/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/65/EEC (2), and in particular Article 20 (2) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3), as last amended by Decision 92/438/EEC (4), and in particular Article 37 (1) thereof, Whereas in Decision 91/426/EEC (5) the Commission laid down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo); whereas in particular this Decision lays down a time limit for the transmission of supporting documents by the authorities of the Member States; Whereas it is necessary to foresee an extension of the time limit for the submission of supporting documents relating to the communication software; whereas for reasons of financial management this time limit shall not be later than 11 December 1992; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following sentence is added to Article 2 (2) of Decision 91/426/EEC: 'However, for the expenses mentioned in Article 1 (1) second indent, the supporting documents, including those relating to software trials must be forwarded at the latest by 11 December 1992.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 224, 18. 8. 1990, p. 19. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 234, 23. 8. 1991, p. 27.